 


109 HR 3399 IH: To amend the Internal Revenue Code of 1986 to make permanent the welfare-to-work credit.
U.S. House of Representatives
2005-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3399 
IN THE HOUSE OF REPRESENTATIVES 
 
July 21, 2005 
Mr. Terry introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to make permanent the welfare-to-work credit. 
 
 
1.Welfare-to-work credit
(a)In generalSection 51A of the Internal Revenue Code of 1986 is amended by striking subsection (f).
(b)Effective dateThe amendment made by subsection (a) shall apply to individuals who begin work for the employer after December 31, 2005. 
 
